1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     JUAN CARLOS ARREDONDO-                           CASE NOS. 18cr2292-LAB
11
     QUEVEDO,                                                   19cv1609-LAB
12                                    Petitioner,
                                                      ORDER GRANTING PETITION FOR
13                        vs.                         RESENTENCING [Dkt. 29]
14   UNITED STATES OF AMERICA,
15                                  Respondent.
16          Juan Carlos Arredondo-Quevedo has filed a timely Petition for Resentencing under
17   28 U.S.C. § 2255. Arredondo-Quevedo argues, and the United States agrees, that the
18   96-month sentence imposed by this Court in 2018 was plain error because the
19   Sentencing Guidelines range used by the Court was based on three California convictions
20   from the 1990s that should not have “scored.” Because Arredondo-Quevedo’s period of
21   incarceration for those offenses ran concurrently and ended in 2000, these convictions
22   did not “result[ ] in the defendant being incarcerated during any part of [the] fifteen-year
23   period” preceding his April 25, 2018 arrest for his current offense, violation of 8 U.S.C.
24   § 1326. See Sentencing Guidelines § 4A1.2(e)(1).
25          The Court agrees with the parties that these convictions should not have “scored”
26   for purposes of determining Arredondo-Quevedo’s Guidelines range. It also agrees that
27   the failure to accurately calculate the Guidelines range affected the sentence the Court
28   ultimately imposed. See Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016)



                                                -1-
1    (“When a defendant is sentenced under an incorrect Guidelines range—whether or not
2    the defendant's ultimate sentence falls within the correct range—the error itself can, and
3    most often will, be sufficient to show a reasonable probability of a different outcome
4    absent the error.”). Petitioner’s original Presentence Report placed him in Criminal
5    History Category Six and gave him 27 points under the Guidelines, which resulted in a
6    sentencing range of 130 to 162 months. The parties agree that Petitioner should have
7    instead been placed in Criminal History Category Four and received only 19 points under
8    the Guidelines, which would result in a significantly lower range of 46 to 57 months.
9    Because Petitioner’s 96-month sentence is nearly double the high end of this range, the
10   Court concludes that the error was material and that Arredondo-Quevedo should be
11   resentenced using the correct Guidelines range.
12                                               ***
13         Because the Court finds that Arredondo-Quevedo’s sentence was calculated in
14   error, it is ORDERED that:
15   1.    Petitioner’s Petition for Resentencing under 28 U.S.C. § 2255 is GRANTED (Dkt.
16         29);
17   2.    Petitioner’s sentence is VACATED. However, all terms and provisions of the
18         original judgment remain in effect;
19   3.    The United States Probation Office shall file a copy of the original Presentence
20         Report and a supplement to the Presentence Report advising the Court of any
21         relevant information pertaining to Petitioner’s time in custody and including a
22         sentencing recommendation in accordance with this Order by January 3, 2020;
23         and
24   4.    A resentencing hearing will be set for January 27, 2020 at 9:00 a.m. before the
25         undersigned.     Should the parties wish to file memoranda pertaining to the
26         resentencing, they must do so on or before January 7, 2020.
27         IT IS SO ORDERED.
     Dated: December 10, 2019
28                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge

                                                 -2-
